DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority




    PNG
    media_image1.png
    317
    619
    media_image1.png
    Greyscale
 
There are no claims of priority.
Election/Restrictions

    PNG
    media_image2.png
    348
    157
    media_image2.png
    Greyscale
Applicant’s election without traverse of Group I, claims 1-8, 18-20 drawn to a sensing and agitation control system in the reply filed on 09/27/2021 is acknowledged.

Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.

Claims 1-8 and 18-20 are taken up for examination.

Allowable Subject Matter
Claims 1-8 and 18-20 are allowed. To be finally renumbered as claims 1-11 upon issuance.

EXAMINER’S AMENDMENT

    PNG
    media_image3.png
    322
    157
    media_image3.png
    Greyscale
This application is in condition for allowance except for the presence of claims 9-17 directed to an invention (to a computer readable medium) non-elected without traverse.  Accordingly, claims 9-17 been cancelled. 

An examiner’s amendment to the record appears below. The application has been amended as follows:   IN THE CLAIMS:
	Claims 9-17 are cancelled without prejudice.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

REASONS FOR ALLOWANCE











The closest prior art as shown in the HUYZER, US 20150118376 reference which establishes it is a known combination of having a blending tub with plural of sensors providing signals in order to monitor an auger operation. 

    PNG
    media_image4.png
    608
    883
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    253
    510
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    883
    media_image6.png
    Greyscale

The claims distinguishes over the prior art of agricultural agitator systems having plural sensors that assist in an operation of the agitator whereby the instant claim(s) requires the particulars of the controller and agitator interaction and the particular interaction determination mode with each of the sensors wherein each sensor of the plurality of sensors is configured to detect presence of particulate material at the sensor; and wherein the controller is configured to: determine a functional status of each sensor of the plurality of sensors; in response to determining the functional status of a respective sensor of the plurality of sensor is functioning, determine a detection status of the respective sensor; and output a control signal to instruct the drive system to operate the agitating system in  a selected operating mode of a plurality of operating modes based on a position within the agricultural system, the functional status, and the detection status of each sensor of the plurality of sensors.  Alternately the claims distinguishes wherein the controller is configured to: determine a status of the metering system, wherein the status comprises an active mode and an inactive mode; determine a functional status of each sensor of the plurality of sensors, wherein each sensor of the plurality of sensors is configured to detect presence of the particulate material at the sensor; in response to determining the functional status of a respective sensor of the plurality of sensor is functioning, determine a detection status of the respective sensor; and output a control signal to instruct a drive system to operate the agitating system in a selected mode of a plurality of modes based on the status of the metering system, the functional status of each sensor of the plurality of sensors, and the detection status of each sensor of the plurality of sensors.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774